Order entered April 9, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01582-CV

             IN THE INTEREST OF K.A.F., D.A.F., AND A.L.F., CHILDREN

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-08-18472-Z

                                             ORDER
       On March 26, 2013, we ordered the District Clerk to file, within five days of the date of

the order, a supplemental clerk’s record containing a copy of the trial court’s January 11, 2013

findings of fact and conclusions of law. See TEX. R. APP. P. 34.5(c)(1). To date, despite the

order stating that this appeal is accelerated, the clerk’s record has not been filed, and we have not

received any correspondence regarding the status of the requested record.

       Accordingly, we ORDER Dallas County District Clerk Gary Fitzsimmons to file, within

FIVE DAYS of the date of this order, the requested supplemental record. If the record is not

filed by the date specified, we will utilize the available remedies to obtain the record, which may

include ordering the Dallas County District Clerk to show cause why he should not be held in

contempt for failure to comply with this Court’s orders.
       We DIRECT the Clerk of the Court to send a copy of this Order by electronic

transmission to Dallas County District Clerk Gary Fitzsimmons.




                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE